                             UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW JERSEY




  Actelion Pharmaceuticals, Ltd.,                                  Civil Action No.

                                                             3:17-cv-5015 (PGS) (DEA)
                       Plaintiff,

                                                                 MEMORANDUM
  V.




  Sun Pharmaceutical Industries, Inc., et a!.,



                       Defendants.



SHERIDAN, U.S.D.J.

        This matter comes before the Court on joint claim construction submitted by plaintiff

Actelion Pharmaceuticals, Ltd., and defendants Sun Pharmaceutical Industries, Inc., and Sun

Pharmaceutical Industries, Ltd., concerning United States Patent No. 8,598,227 (“227 patent”).

The ‘227 patent is listed to market and sell the drug Veletri,® a treatment which improves exercise

capacity for individuals suffering from pulmonary arterial hypertension (PAH). The parties dispute

the meaning of”alkalinizing agent,” as used in the ‘227 patent. The Court held a Markman hearing

on November 13 and 14, 2018. The sole claim construction issue is whether Actelion disclaimed

glycine from its definition of “alkalinizing agent” in statements it made to distinguish prior art

during the prosecution of a divisional patent.
                                           BACKGROUND

         PAH is a disease characterized by high blood pressure in the lungs, which causes shortness

of breath, fatigue, and chest pain in those afflicted, and ultimately results in death from ventricular

failure. (Declaration of Preston K. Ratliff II (“Ratliff Deci.”), Ex. 2, Humbert et al., Treatment of

Pulmonary Arterial Hypertension, N. Engi. J. Med. 351;14 (Sept. 30, 2014) (“Humbert”), at 1425-

26). Epoprostenol, also known as prostacyclin, is a naturally occurring prostaglandin which dilates

blood vessels and inhibits platelet aggregation. (Ratliff Deci., Ex. 5, Flolan Product Information,

at 1).

         On August 28, 1980, two inventors filed an application for a United States Patent, which

ultimately issued as U.S. Patent No. 4,335,139 (“the Watts Patent”). (See Declaration of Paul N.

Harold (Harold Deci.), Ex. I, United States Patent No. 4,335,139). The Watts patent claims:

                        A pharmaceutical formulation comprising an active
                compound selected from prostacyclin, 1 5-methyl-prostacyclin, 16,
                1 6-dimethylprostacyclin or a pharmaceutically acceptable salt of
                any one of those in association with a pharmaceutically acceptable
                buffer having a pH of at least 9 and based on a pharmaceutically
                acceptable amino acid as a buffering acid as a buffering acid in the
                buffer and, optionally, a further pharmaceutically acceptable carrier.

(Id. at 8:35 to 43). The invention claimed by the Watts Patent had an “antiaggregatory effect on

blood platelets” and was “useful, for example, in preventing or mitigating the formation of thrombi

or emboli during extra corporeal circulation of blood.” (Id. at 1:16 to 19).

         Although “[i]ntravenous prostacyclin (epoprostenol) was first used to treat primary

pulmonary hypertension in the early 1 980s,” it was first approved by the FDA for treatment of

PAR in 1995, and subsequently marketed by GlaxoSmithKline as Flolan. (Ratliff Decl., Ex. 2,

Humbert, et al., Treatment ofPulmonary Arterial Hypertension, N. Engl. J. Med. 2004; 351:1425-

36 (Sept. 30, 2004); Ex. 1, U.S. Patent Number 8,598,227 (“227 Patent”)). Flolan consists of

“epoprostenol sodium equivalent to either 0.5 mg.     .   .   or 1.5 mg.   .   .   epoprostenol, 3.76 mg glycine,

                                                  2
2.93 mg sodium chloride, and 50 mg mannitol.” (Id.). Clinical studies have shown that

epoprostenol improves exercise tolerance, hemodynamics, and long-term survival, and can render

lung transplants unnecessary in patients with severe forms of PAH. (Id. at 6-7; Ratliff Decl., Ex.

2, Humbert et al., at 1430).

        However, some considered Flolan-brand epoprostenol, with a half-life of just several

minutes, to be highly unstable; it was administered by continuous infusion via a portable pump

connected to a catheter permanently tunneled into the patient’s subclavian vein. (RatliffDecl., Ex.

2, Humbert et al., at 1430). Flolan is a freeze-dried product, which is reconstituted using a

proprietary sterile diluent prior to its infusion. (RatliffDecl., Ex. 5, Flolan Product Information, at

7, 20-21, 28). The sterile diluent for Flolan “is supplied in 50-mL glass vials containing 94 mg

glycine, 73.5 mg sodium chloride, sodium hydroxide (added to adjust pH), and Water for Injection,

USP.” (Id. at 1). One reservoir of reconstituted Flolan could be stored in refrigerated conditions

for no more than forty hours and administered at room temperature for only eight hours. (Id. at 27-

28).

        Nagesh Palepu, an inventor, later discovered “that epoprostenol in the presence of an

alkalinizing agent, and high pH.   .   .   is very stable compared to Flolan.” (RatliffDecl.), Ex. 1, ‘227

Patent, at 4:15 to 18). The new formulation, marketed as Veletri®, allows epoprostenol to be stored

in refrigerated conditions for up to eight days and remains stable at room temperature for forty

eight to seventy-two hours. (Ratliff Deci., Ex. 4, Veletri Highlights of Prescribing Information, at

4-5).

        In 2006, Palepu filed a provisional application with the Patent and Trademark Office (PTO)

titled “Novel Epoprostenol Formulation and Method of Making Thereof.” (Declaration of Paul N.

Harold (Harold Deci.), Ex. C., Provisional Patent Application Nos. 60/783,429, 60/772,563, and



                                                       3
60/764,769). The ‘227 patent, a division of the 2006 application, names Actelion as assignee. (See

‘227 Patent, at cover (60)). The patent examiner restricted that prior application because it

contained three “groups of inventions”: (1) “a method of making a composition”; (2) “a

composition”; and (3) “a method of treating a patient.” (Harold Deci., Ex. F, May 7, 2010 Office

Action Summary, at 2). The examiner required Actelion “to elect a single invention to which the

claims must be restricted.” (Id.).

                                                 ‘802 Patent

       Actelion elected to prosecute the “composition” claims in a divisional application that

would result in United States Patent Number 8,318,802 (the ‘802 patent). (Harold Decl., Ex. G,

Response to Restriction Requirement). By way of background, Actelion’s initial application

sought to claim:

               Claim 16 (Previously Presented): A pharmaceutical composition
               comprising:
               (a)     epoprostenol or a salt thereof and
               (b)    an alkalinizing agent,
               wherein when the composition is reconstituted, the pH of the
               reconstituted solution is greater than 11.



               Claim 19 (Original): The composition of claim 16, wherein the
               alkalinizing agent is selected from the group consisting of arginine,
               lysine, meglumine, N-methyl glucosomine, an amino acid with a
               pKa of9. 0 and above, trisodium phosphates, sodium carbonates, and
               tetrasodium-EDTA.

(Id. at 4-5 (emphasis added)). The examiner rejected that initial application noting that prior art

“teaches stabilized formulations of prostacyclin (which is also known as epoprostenol) with an

amino acid and a base.   .   .   and they further specify glycine and arginine as amino acids to be used

as buffers.” (Harold Decl., Ex. H, August 17, 2010 Office Action Summary, at 4). The examiner

found the claims “fail[ed] to particularly point out and distinctly claim the subject matter which


                                                      4
applicant regards as the invention” because, as to claim 19, “[a]rginine is claimed as an alkalinizing

agent   .   .   .   and glycine is an amino acid with a pKa above 9 and thus they teach compositions

comprising both prostacyclin/epoprostenol and an alkalinizing agent.” (Id. at 4-5). The examiner

also noted that claim 16 “would not require any specific pH in the composition.” (Id. at 4). In other

words, she concluded the claimed invention was insufficiently distinct from the prior art.

            Actelion submitted another response with, in pertinent part, the following amendments:

                       Claim 16 (Currently amended): A pharmaceutical composition that
                       is capable of being reconstituted with a conventional intravenous
                       fluid to a pH greater than 12 comprising:
                       (a)     epoprostenol or a salt thereof an4
                       (b)     an alkalinizing agent arginine; and
                       (c)     an inorganic base selected from the group consisting of
                               sodium hydroxide and potassium hydroxide
                       wherein when the composition is reconstituted, the pH of the
                       reconstituted solution is greater than 11.



                       Claim 19 (Currently amended): The composition of claim 16,
                       wherein the alkalinizing agent is selected from the group consisting
                       of arginine, lysine, meglumine, N methyl glucosomine, an amino
                       acid with a pKa of 9.0 and above, trisodium phosphates, sodium
                       carbonates, and tetrasodium EDTA composition is capable of being
                       reconstituted with a conventional intravenous solution to a pH of 13
                       or higher.

(Harold Deci., Ex. J, Response Under 37 C.F.R. 1.111, at VELET 00000446 to 447). Actelion

noted in its response to the examiner that “there is no disclosure in [the prior art] of a composition

having a pH greater than 12, or alternatively 13 or higher, as required by the present claims” and

thus “respectfully submit[ted] that the rejection            .   .   .   be withdrawn.” (Id. at VELET_00000454).

Actelion also explained in its response to the examiner that:

                       The present invention claims a) a pharmaceutical composition
                       comprising epoprostenol or a salt thereof and b) a stable
                       epoprostenol solution. All of said claims are limited in the following
                       way: a) arginine as alkalinizing agent is used, b) the pH of the
                       solution is higher than 12, and c) inorganic base from the group

                                                         5
                consisting of sodium hydroxide and potassium hydroxide are used
                to reach the high pH.

(Id. at VELET 00000457). Further distinguishing the prior art, Actelion stated:

                Applicants respectfully submit that a person of ordinary skill in the
                art, reading Watts et aT., would not consider arginine as amino acid
                for high pH epoprostenol formulations since Watts et al. focuses on
                epoprostenol formulations comprising glycine        .   and that the
                                                                        .       .




                commercial epoprostenol formulations Flolan®               comprises
                                                                            .       .   .




                glycine as amino acid....

(Id. at VELET 00000459). Actelion thereby distinguished its product, Veletri, by narrowing the

alkalinizing agent to arginine; increasing the pH to 13; and specifying which base was used to

increase the pH.

        The examiner again rejected the claim, (Harold Decl., Ex. K, April 18, 2011 Office Action

Summary), but Actelion argued that although there was a prima facie showing of obviousness, it

had “clearly shown.. the unexpected improved stability between the compositions of the instant
                       .




invention and those of the prior art,” which should permit the applicant to overcome the examiner’s

rejection, (Harold Decl., Ex. L, Amendments and Response 37 C.F.R. 1.111, at 9); see In re Soni,

54 F.3d 746, 750 (Fed. Cir. 1995) (explaining the unexpected results doctrine). Distinguishing

Flolan, Actelion noted:

               The compositions of the instant invention as represented in Batch
               #‘s EPP-7, 10, 13, 26 and 38 formed from a bulk solution containing
               epoprostenol and arginine with a pH of greater than 12 are superior
               to those formed from bulk solution containing epoprostenol and
               glycine with apH of 10.5 (Batch # EPP-8).

(Id.; see also id. at 11). Actelion also specified that “the results show that a lower pH, epoprostenol

degrades almost completely at one month at 40°C while at a higher pH, the stability improves

dramatically.” (Id. at 10). Ultimately, after requiring additional minor amendments, the examiner

allowed the claims, and claim 16, as amended, became claim 1 of the ‘802 patent. (Harold Dccl.,

Ex. 0, Notice of Allowance and Fee(s) Due; Harold. Decl., Ex. A, The ‘802 Patent).

                                                   6
                                             ‘227 Patent

          After the ‘802 patent was successfully prosecuted, Actelion filed another divisional

application for both the “method of making a composition” and “method of treating a patient”;

claims that had been omitted from the ‘802 patent. (Harold Deci., Ex. P, September 17, 2012

Supplemental Amendments). The method-of-making claims reintroduced the term “alkalinizing

agent”:

                Claim 54 (New): A method for making an epoprostenol composition
                comprising the steps of:

                (a) Providing a bulk solution comprising (i) epoprostenol or a salt
                    thereof; and (ii) an alkalinizing agent; and

                (b) Adjusting the pH of the bulk solution to greater than 13.

(Id. at 3 see also id. at 4 (claims 60, 61)). However, the corresponding treatment-related claim

referenced the more narrow “arginine.” (Id. at 5 (claim 69), 6 (claim 75)). The examiner initially

rejected the application, requiring Actelion to restrict it to either the composition claims or the

treatment claims. (Harold Dccl., Ex.   Q, March   12, 2012 Office Action Summary, at 2-3). He also

stated that the term “alkalinizing agent” comprises compounds that “are structurally and

chemically distinct from each other compound within their species group” and instructed Actelion

to elect “a specific [a]lkalinizing agent species (e.g., arginine).” (Id. at 4). Actelion submitted a

response electing “with traverse” the treatment-related claims, (Harold Decl., Ex. R, April 12,

2013 Response to Restriction Requirement), but filed a “Supplemental Amendment” that did not

address either concern raised by the examiner, (see Harold Decl., Ex. S, Supplemental

Amendments to April 12, 2013 Response). The examiner allowed Actelion’s claims without any

reference to its failure to respond to the restriction requirement. (See Harold Decl., Ex. T, Notice

of Allowance and Fee(s) Due, at 1). At oral argument, counsel for Actelion stated that it met with



                                                  7
 the examiner prior to the approval and subsequent to “amend[ing] the method-of-making claims

 to recite the pH range of greater than 13.” (Oral Argument Tr. at 29:4 to 8).

        The ‘227 patent also discloses the following definition of”alkalinizing agent”:

                        An alkalinizing agent, as used herein, means an agent that
                provides alkaline environment (pH>7) when epoprostenol is
                dissolved in water along with the alkalinizing agent. Additionally,
                although the alkalinizing agent provides an alkaline environment, it
                does not contain a basic hydroxide group, but may contain at least
                one functional group that accepts a proton from water when
                dissolved in water or water/organic solvents mixture. The
                alkalinizing agent should have at least one pKa greater than 9.0.
                Preferably, the alkalinizing agent is in solid phase and is soluble in
                an aqueous medium. The alkalinizing agents may be, but are not
                limited to, arginine, lysine, meglumine, N-methyl glucosomine, any
                other amino acid with a pKa of 9.0 and above, alkaline phosphates
                such as trisodium phosphates, inorganic carbonates such as sodium
                carbonates, sodium salts of carboxylic acids such as tetrasodium
                EDTA, or combinations thereof. The most preferred alkalinizing
                agents are arginine and sodium carbonate.

                       In certain embodiments, the alkalinizing agent may be
               common buffers including, but not limited to, various salt, acidic, or
               basic forms of the following anions: citrate, phosphate, tartrate,
               succinate, adipate, maleate, lactate, acetate, bicarbonate, pyruvate,
               and carbonate. Representative salts of these buffers which may be
               used are the sodium and potassium forms, as long as the salt and the
               amount are physiologically compatible in an injectable composition.
               Mixtures of these buffering agents may also be used.

(Ratliff Dccl., Ex. 1, The ‘227 Patent, at 5:3 to 29 (emphasis added)).

        Veletri was launched in the United States in 2010 as a treatment for PAH. (RatliffDecl.,

Ex 4, Veletri Highlights of Prescribing Information, at 20-2 1). On May 26, 2017, Sun notified

Actelion that it had filed an abbreviated new drug application seeking approval to market a generic

version of Veletri. (Ratliff Dccl., Ex. 8, May 26, 2017 Notice Letter).

                                        LEGAL STNnARD

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. A WHCorp., 415 F.3d 1303, 1312

                                                 8
(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). Claim construction determines the correct claim scope and

is a determination exclusively for the court as a matter of law. Markman v. Westview Instruments,

Inc., 52 F.3d 967, 978-79 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). The focus in

construing disputed terms in claim language “is on the objective test of what one of ordinary skill

in the art at the time of the invention would have understood the term to mean.” Id. at 986.

       To determine the meaning of the claims, courts start by considering the intrinsic evidence.

Phillips, 415 F.3d at 1313; C.R. Bard, Inc. v. US. Surgical Corp., 388 F.3d 858, 861 (Fed. Cir.

2004); Bell Ati. Network Servs., Inc. v. Covad Comms. Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir.

2001). The intrinsic evidence includes the claims themselves, the specification, and the prosecution

history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at 861.

       “[C]laims ‘must be read in view of the specification of which they are a part.” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996)). This is true because a patentee may define his own terms, give a claim term a different

meaning than the term would otherwise possess, or disclaim or disavow the claim scope. Id. at

1316. In these circumstances, the inventor’s lexicography governs. Id. But, “[a]lthough the

specification may aid the court in interpreting the meaning of disputed claim language, particular

embodiments and examples appearing in the specification will not generally be read into the

claims.” Comark Commc ‘ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also

Phillips, 415 F.3d at 1323 (“[A]lthough the specification often describes very specific



                                                 9
embodiments of the invention, we have repeatedly warned against confining the claims to those

embodiments.”).

       Prosecution history is another tool to supply the proper context for claim construction. It

“can often inform the meaning of the claim language by demonstrating how the inventor

understood the invention and whether the inventor limited the invention in the course of

prosecution, making the claim scope narrower that it would otherwise be.” Phillips, 415 F.3d at

1317. “The prosecution history.   .   .   consists of the complete record of the proceedings before the

PTO and includes the prior art cited during the examination of the patent.” Id.

       In addition, “statements made by the inventor during continued prosecution of a related

patent application can, in some circumstances, be relevant to claim construction.” Ventana Med.

Sys., Inc. v. Biogenix Labs, Inc., 473 F.3d 1173, 1184 (Fed. Cir. 2006). “This is particularly so

where ‘the prosecution history of one patent is relevant to an understanding of the scope of a

common term in a second patent stemming from the same parent application.” Medeva Pharm.

SuisseA. G. v. Par Pharm., Inc., 2012 WL 1981821, at *7 (D.N.J. June 1, 2012) (quoting Microsoft

Corp. v. Multi-Tech. Sys., Inc., 357 F.3d 1340, 1349 (Fed. Cir. 2004)). “[S]tatements made during

the continued prosecution of [an ancestor or] a sibling application may ‘inform the meaning of the

claim language by demonstrating how the inventor understood the invention.” Ventana, 473 F.3d

at 1184 (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1371 (3d Cir. 2005).

       Overall, in construing the claims, “[t]he judge’s task is not to decide which of the

adversaries is correct. Instead, the judge must independently assess the claims, the specification,

and if necessary the prosecution history and relevant extrinsic evidence, and declare the meaning

of the claims.” Exxon Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553, 1556 (Fed. Cir. 1995).




                                                     10
                                             ANALYSIS


        Sun does not dispute that the definition of alkalinizing agent, as used in the ‘227 patent

specifications, would include glycine under a plain meaning analysis. Indeed, included in the

definition of alkalinizing agent is “any other amino acid with a pKa of 9.0 and above,” (‘227 Patent

at 5:15-16), and, as noted by the first patent examiner, “glycine is an amino acid with a pKa above

9.” (Harold Deci., Ex. H, August 17, 2010 Office Action Summary at 4-5). Rather, Sun argues that

Actelion’s statements and conduct in prosecuting the ‘802 patent disclaimed glycine from the

definition of “alkalinizing agent” in the ‘227 patent.

                                      Prosecution Disclaimer

       Where a “patentee has unequivocally disavowed a certain meaning to obtain his patent, the

doctrine of prosecution disclaimer attaches and narrows the ordinary meaning of the claim

congruent with the scope of the surrender.” Omega Eng ‘g, Inc. v. Raytek Corp., 334 F.3d 1314,

1324 (Fed. Cir. 2003). A disavowal precludes a patentee from protection where the “patentee

advises the examiner (and the public after patent issuance) that a particular structure is not within

his invention.”Id. at 1325.

       To constitute a disavowal, the patentee’s position taken before the PTO must “lead a

competitor to believe that the applicant had disavowed coverage of the relevant subject matter.”

Schwing GmbH v. Putzmeister Aktiengesellschaft, 305 F.3d 1318, 1324 (Fed. Cir. 2002).

“Consequently, for prosecution disclaimer to attach,     .   .   .   precedent requires that the alleged

disavowing actions or statements made during prosecution be both clear and reasonable.” Id. When

an applicant is alleged to have made “a binding disavowal of claim scope in the course of

prosecution the patent, through arguments made to distinguish prior art references,” the disavowal




                                                 11
must “constitute clear and unmistakable surrenders of subject matter.” Cordis Corp. v. Medtronic

Ave., Inc., 511 F.3d 1157, 1177 (Fed. Cir. 2008).

        “It is well settled that ‘prosecution disclaimer may arise from disavowals made during the

prosecution of ancestor patent applications.” Heufi Systemtechnik GMBH v. Indus. Dynamics Co.

Ltd., 282 Fed. App’x 836, 841 (Fed. Cir. 2008) (quoting Ormco Corp. v. Align Tech., Inc., 498

F.3d 1307, 1333 (Fed. Cir. 2007)). Although “the prosecution of one claim term in a parent

application will generally not limit different claim language in a continuation application,” an

exception applies “where an amendment to a related limitation in the parent application

distinguishes prior art and thereby specifically disclaims a later (though differently worded)

limitation in the continuation application.” Invitrogen Corp. v. Clongen Labs., Inc.., 429 F.3d

1052, 1078 (Fed. Cir. 2005). Likewise, “[w]hen the application of prosecution disclaimer involves

statements from prosecution of a familial patent relating to the same subject matter as the claim

language at issue in the patent being construed, those statements in the familial application are

relevant in construing the claims at issue.” Ormco Corp., 498 F.3d at 1333.

       Similar to the prosecution history of the patent in suit, statements limiting a related term in

a parent application “constitute[] a public record of the patentee’s representations concerning the

scope and meaning of the claims, and competitors are entitled to rely on those representations

when ascertaining the degree of lawful conduct, such as designing around the claimed invention.”

Hockerson-Halberstadt, Inc. v. Avia Group Intern., Inc., 222 F.3d 951, 957 (Fed. Cir. 2000).

“Claims must not be construed in one way in order to obtain their allowance and in a different way

against accused infringers.” Southwall Tech., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed.

Cir. 1995); See also Springs Window Fashions, LP v. Novo Indus., LP, 323 F.3d 989 (Fed. Cir.




                                                 12
2003) (“The public notice function of a patent and its prosecution history requires that a patentee

be held to what he declares during the prosecution of his patent.”).

        Actelion repeatedly distinguished Veletri from Flolan based on both the use of arginine

instead of glycine and the higher pH. The most notable distinction was made in response to the

initial rejection of the ‘802 divisional application based on the term alkalinizing agent:

                The present invention claims a) a pharmaceutical composition
                comprising epoprostenol or a salt thereof and b) a stable
                epoprostenol solution. All of said claims are limited in the following
                way: a) arginine as alkalinizing agent is used, b) the pH of the
                solution is higher than 12, and c) inorganic base from the group
                consisting of sodium hydroxide and potassium hydroxide are used
                to reach the high pH.

(Harold Dccl., Ex. J, Response Under 37 C.F.R. 1.111 at VELET 00000457 (emphasis added)).

The application and the ‘802 patent itself make clear that the “multiple grounds for distinguishing”

Flolan “do[] not immunize each of them from being used to construe the claim language.”

Anderson Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1374 (Fed. Cir. 2007). Indeed, the

specification in the ‘802 patent application distinguished even the Flolan formulation after it was

adjusted to pH 13, noting that it was not as good as the one with arginine. (See Harold Deci., Ex.

B, at 14:33 to 37). Further, the terms “alkalinizing agent” and “arginine” are clearly related, as

Actelion substituted one for the other during the prosecution, and the use of “alkalinizing agent”

in the abstract is clearly a reference to “arginine” in claim 1. (See id. at cover; 18:49).

       Sanofi v. Watson Labs. Inc., 875 F.3d 636 (2017), is factually distinct from this case. In

Sanofi, the Court found the plaintiff had not disclaimed a definition while prosecuting a patent for

dronedarone, a cardiovascular drug, when it “amended the sole independent claims (hence all

claims) so as expressly to exclude pharmaceutical compositions with a ‘polysorbate surfactant’

from the claims of the ‘493 patent.” Id. at 650. Because writing “an express limitation into the

claims” was “all that [the plaintiff] did, in prosecuting the [initial] application” and the plaintiff

                                                   13
“did not argue during prosecution that the unamended claim language of the ‘493 patent, or the

disclosed invention generally, excluded polysorbate surfactants,” the Court held that the process

did “not imply a disclaimer as to the claims, when later issued in the continuation, that lack the

first patent’s express narrowing limitation.” Id.

               Here, unlike Sanofi, Actelion made clear statements distinguishing Veletri from the prior

art to overcome an obviousness objection. The examiners in both patents’ prosecution objected to

claiming “alkalinizing agent” with a broad definition. (See Harold Deci., Ex. G, Response to

Restriction Requirement at VELET 00000427; Harold Decl., Ex.                   Q,   March 12, 2012 Office

Action Summary at VELET 00000109). While the Court notes that these “unilateral statements

by.   .   .   examiner[s] do not give rise to a clear disavowal of claim scope,” the statements are relevant

as “evidence of how one of skill in the art understood the term at the time the application was

filed.” Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005). Additionally,

statements by Actelion during prosecution of the ‘802 patent distinguished the invention itself,

rather than specific claim terms; for example, “The person skilled in the art.        .   .   would be led away

from the present invention, a high pH epoprostenol formulation with arginine.” (Harold Decl., Ex.

J, Response Under 37 C.F.R. 1.111 at VELET 00000458 (emphasis added)).

              In a recent decision, Sumitomo Dainippon Pharm. Co. v. Emcure Pharm., Ltd., No. 1 8-cv-

2065 (SRC), 2018 WL 4906268 (D.N.J. Oct. 5, 2018), a Court in this District drew similar

distinctions from Sanofi to find prosecution disclaimer had occurred. The Court considered

whether the term “pregelatinized starch” should be construed “as limited to a range of 10% to 50%

by weight of the preparation.” Id. at 11. The Court noted that “the applicants, during prosecution

of the [parent] patent, argued that the disclosed invention generally excluded formulations with

pregelatinized starch content under 10%.” Id. at 17. During prosecution of the parent, the



                                                        14
Sumitomo plaintiffs “took the position that their claims should be allowed because the invention

did not cover formulations with pregelatinized starch content under 10%, which appeared in the

prior art.” Id. The prosecution history underlying this action is analogous to those in Sumitomo.

Based on the arguments made by Actelion in prosecuting the ‘802 (parent) patent, Actelion was

arguing that its claims should be allowed because the invention did not cover formulations using

glycine as an alkalinizing agent.

         Therefore, by amending the claim language from “alkalinizing agent” to “arginine” and

clearly distinguishing the stability of Flolan, even after the pH was adjusted, Actelion made clear

that both the pH and the use of arginine distinguished the application from the prior art. In

conclusion, the statements by Actelion during the prosecution of the ‘802 patent constituted a

disclaimer of glycine from the definition of alkalinizing agent as used in the ‘227 patent.’

                                         Specifications of the ‘227 Patent

         The specifications in the ‘227 patent further indicate that arginine is excluded as an

alkalinizing agent. Although technically encompassed by the language “any other amino acid with

a pKa of 9.0 and above,” glycine is not explicitly named. (See ‘227 Patent, at 5:15 to 16). Also,

section of the ‘227 patent discussed a “Comparison of Various Epoprostenol Compositions.” (Id.

at 10:59). In one such comparison (example four), Actelion used “a formulation that [was]




  Actelion’s statement that the “claims are limited” in that “arginine as alkalinizing agent is used” could be interpreted
as restricting the definition of alkalinizing agent to mean only arginine. However, there is no need to adopt such a
restrictive definition, primarily because the specifications of the ‘802 patent indicate that Actelion disclaimed only
glycine. The specifications include a similarly broad definition of alkalinizing agent to that provided in the ‘227 patent:

         The alkalinizing agent may be, but are not limited to, arginine, lysine, meglumine, N-methyl
         glucosomine, any other amino acid with a pKa of 9.0 and above, alkaline phosphates such as
         trisodium phosphates, inorganic carbonates such as sodium carbonates, sodium salts of carboxylic
         acids such as tetrasodium-EDTA or combinations thereof. The most preferred alkalinizing agents
         are arginine and sodium carbonate.

(Harold Deci., Ex. B, ‘802 Patent, at 5:4 to 11).

                                                            15
identical to the commercially available Flolan..   .   ,   except that the pH [had] been adjusted.” (Ratliff

Dccl., Ex 1, ‘227 Patent, at 14:11 to 13). Actelion concluded that Flolan, adjusted to 13 pH,

“showed a better stability, but not as good as the mannitol/arginine pH 13 formulation.” (Id. at

14:3 3 to 37). Moreover, the analysis of example two showed that “epoprostenol with arginine”

was “a significant improvement over the Flolan [solution].” (Id. at 8:63; 9:25).

       Moreover, the treatment-related claims, which claim “arginine” and not the purportedly

broader term “alkalinizing agent.” And, Actelion stated in its specifications, “The most preferred

alkalinizing agents are arginine and sodium carbonate.” (‘227 Patent at 5:19-20). These statements

in the specification further support that it was both arginine and the high pH that formed the basis

of Actelion’s patent claims.

                               Prosecution of the European Union Patent

       Sun’s citation to the prosecution history of Actelion’s European Union patent, during

which Actelion stated, “The bulk solution of the present invention differs from the bulk solution

from which the Flolan formulation is prepared in that it contains arginine instead ofglycine as the

alkalinizing agent and in that the solution has a pH of 13 or higher instead of below 10.2-10.8.”

(Harold Deci., Ex. V, Response to Communication of Notices of Opposition to European Patent

No. 1,993,557, at 9 (emphasis added)). “[T]he varying legal and procedural requirements for

obtaining patent protection in foreign countries might render consideration of certain types of

representations inappropriate’ for consideration in a claim construction analysis of a United States

counterpart.” TI GroupAuto. Sys. (7\LA.), Inc. v. VDON.A., LLC, 375 F.3d 1126, 1136 (Fed. Cir.

2004) (quoting Caterpillar Tractor Co. v. Berco, S.p.A., 714 F.2d 1110, 1116 (Fed. Cir. 1983)).

However, the statements made by Actelion’s counsel in prosecuting the EU application were

clearly made to distinguish the prior art (Flolan) and therefore are both “relevant and not related



                                                   16
to unique aspects of foreign patent law.” Apple, Inc. v. Motorola, Inc., 757 F.3d 1286, 13 12-13

(Fed. Cir. 2014) (collecting cases). Therefore, the statement to the European Patent Office further

supports Sun’s argument that glycine was disclaimed from the definition of “alkalinizing agent”

in the ‘227 patent.

                                            CONCLUSION


        For the reasons stated herein, Actelion has made statements in obtaining the ‘227 patent     —




in the ‘227 patent and its prosecution history, the ‘802 divisional patent and its prosecution history,

and its statement to the European Patent Office which clearly indicate that glycine was not within
                                                 —




the scope of its claims. Actelion disclaimed Glycine from the definition of alkalinizing agent by

distinguishing the prior art during the prosecution of the divisional ‘802 Patent; a conclusion

bolstered by statements made in the prosecution history of the ‘227 Patent, the specifications of

the ‘227 patent, and the prosecution history of the corresponding EU patent. As such, the term

“alkalinizing agent,” as used in the ‘227 patent, is construed to exclude glycine.




                      9
                                                               PETER G. SHERIDAN, U.S.D.J.




                                                     17
